t c memo united_states tax_court james l and eva j downs petitioners v commissioner of internal revenue respondent docket no filed date james l downs pro_se rodney j bartlett for respondent memorandum opinion nameroff special_trial_judge respondent issued a notice_of_deficiency to petitioners for the taxable years and in the notice respondent determined that petitioners were liable for additions to tax for negligence pursuant to sec_6653 of dollar_figure and dollar_figure for and respectively and under sec_6653 for percent of the interest due on unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue - - dollar_figure and dollar_figure respectively respondent also determined an addition_to_tax for a substantial_understatement of tax under sec_6661 of dollar_figure for the issues for decision are whether petitioners are liable for the additions to tax for negligence or intentional disregard of rules or regulations pursuant to sec_6653 and for both years and whether petitioners are liable for the addition_to_tax for a substantial_understatement of tax under sec_6661 for background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in dana point california at the time they filed their petition during the years at issue james l downs petitioner was a corporate officer and major shareholder of carburetor sales and services inc and eva j downs was employed as a teacher petitioner received a degree in business education in the 1970's petitioners had been active in the stock market for a number of years and they also invested in several real_estate limited_partnerships through a broker in petitioner attended a lecture given by consolidated financial services inc cfs at the university of southern california usc petitioners’ son was a student at usc and he told them about the lecture cfs offered financial planning and petitioner spoke with keith maynes mr maynes cfs’s financial planner on several occasions mr maynes proposed an investment in a limited_partnership called utah jojoba i research utah jojoba i which would engage in the farming of jojoba plants petitioner read articles on prospective business for jojoba oil and its many uses petitioners received a private_placement memorandum the prospectus to review according to the prospectus dated date the cost to invest was dollar_figure per unit with a minimum of four units per investor for each unit the investor was to pay cash of dollar_figure and execute a promissory note for the remainder payable annually for years on the front page of the prospectus it is stated that the offering involved a high degree of risk the prospectus also contained the following statements investors are urged to consult their own counsel as to all matters concerning this investment and bach purchaser of units herein should and is expected to consult with his own tax advisor as to the tax aspects the prospectus also cautioned about agricultural risks and warned that there was no structured market for jojoba oil and there were limited processing facilities petitioner scanned the prospectus but did not read it carefully he did not seek any outside professional advice because he has always made his own judgments on these things q4e- petitioner knew it was a high-risk investment and he considered the cautions in the prospectus about the risks to be standard language on date petitioners signed a subscription agreement a promissory note and a limited guarantee agreement in the subscription agreement petitioners purchased four units in the partnership and agreed to pay dollar_figure in the promissory note petitioners promised to make yearly payments over the next years to the partnership for a total of dollar_figure about months after investing in the partnership petitioner drove out to desert center california where the jojoba plantation was located to him it looked like the plantation was flourishing a few months after the visit to the plantation petitioner visited the offices of cfs in salt lake city utah which looked reputable to him during the years at issue petitioner did not have much contact with the partnership in pursuant to the promissory note petitioners made a payment to the partnership of dollar_figure on their federal_income_tax return petitioners reported income of dollar_figure and claimed a partnership loss of dollar_figure from utah jojoba i on their federal_income_tax return petitioners reported income of dollar_figure and claimed a there also were other losses claimed in this year from other investments - - partnership loss of dollar_figure from utah jojoba i in a partnership proceeding utah jojoba i research v commissioner tcmemo_1998_6 the court determined that the partnership’s claimed loss deductions for and were not allowable the resultant adjustments to petitioners’ and federal income taxes resulted in deficiencies of dollar_figure and dollar_figure respectively see sec_6225 validity of notice_of_deficiency petitioners contend that they were unaware that the utah jojoba i partnership was being audited and that there was litigation in the tax_court petitioners claim that they received no correspondence from the commissioner or from the tax_matters_partner until they were notified of the computational adjustment resulting from the partnership level proceeding while it is not clear it appears that petitioners are claiming that the notice_of_deficiency for the affected items is invalid petitioners contend that if they had been notified about the audit and litigation they would have taken care of the matter at an earlier date instead of having to deal currently with the additions to tax and accrued interest petitioners rely on a letter found in respondent’s file the letter was prepared by the internal_revenue_service irs and addressed to walnut street whittier ca the walnut street address a copy of an envelope attached to the letter bears a -- - stamp reflecting that it was returned because the forwarding order had expired for the walnut street address petitioners had moved from walnut street in to jeremiah drive dana point california jeremiah drive address the letter states that the irs was beginning an examination of the utah jojoba i partnership for tax_year there is no clear date on the letter but it is stamped as received by the tefra tax_shelter section of the irs on date presumably the date it was returned as undeliverable sec_6223 requires the commissioner to send the notice of beginning administrative_proceeding nbap and the notice of final_partnership_administrative_adjustment fpaa to each partner whose name is furnished to the commissioner under subsection c of that section unless additional information is provided by the tax_matters_partner the commissioner is required to use the address shown on the partnership return in mailing the nbap and the fpaa the walnut street address is shown on petitioners’ and federal_income_tax returns as well as on the schedules k-1 for utah jojoba i for and there is no indication that respondent was advised of any different address for petitioners in accordance with sec_6223 therefore there was no error on behalf of respondent regarding the nbap - j- in a letter dated date from james elliott chief_of_appeals to congressman packard mr elliott states our records show that petitioners were mailed a certified notice of the partnership audit on date x x petitioners were also mailed certified notices of final partnership adjustments on date these notices were mailed to them pincite2 jeremian drive dana point california we realize that the address on the and letters varies slightly from petitioners’ address pincite2 jeremiah he furthers states that the other partners were also issued notices that the tax_matters_partner filed a petition with the tax_court and that on date our office also sent a letter to the taxpayers offering a settlement of the government conceding the penalties if the taxpayer conceded the tax in tefra cases the tax_matters_partner has the responsibility to keep all partners informed of the progress of the case the record does not reflect when respondent was advised of petitioners’ jeremiah drive address nor except for petitioner’s self-serving testimony whether the fpaa was returned to respondent as undeliverable once partnership level proceedings are completed the commissioner is permitted to assess a computational adjustment against a partner without issuing a deficiency_notice see sec a n c f energy partners v commissio89_tc_741 this must have occurred sometime between the date the opinion for utah jojoba i research v commissioner supra was filed date and the date the instant notice of --- - deficiency was sent to petitioners the notice_of_deficiency dated date was mailed to petitioners at the misspelled jeremian drive address and subsequently petitioners timely petitioned this court we assume that petitioners also received notice of the computational adjustment at the misspelled jeremian drive address in 102_tc_683 the court held that a taxpayer may contest the validity of a notice_of_deficiency for affected items on the ground that the taxpayer’s partnership items converted to nonpartnership_items by virtue of the commissioner’s alleged failure to properly notify the taxpayer of partnership level proceedings as stated earlier we do not find that respondent erred in failing to notify petitioners about the beginning of the partnership audit furthermore although the address on the fpaa was slightly misspelled petitioners have received mail addressed to jeremian sic drive insignificant typographical errors in an address will not prevent a letter or notice from being valid see mcmullen v commissioner tcmemo_1989_455 riley v commissioner tcmemo_1985_231 therefore we hold that respondent notified petitioners of the partnership proceeding as required by sec_6223 and the notice_of_deficiency herein is valid negligence sec_6653 and imposes additions to tax if any part of the underpayment of the tax is due to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under the circumstances see 85_tc_934 when considering the negligence addition we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which the taxpayers approached their investment turner v commissioner tcmemo_1995_363 petitioner contends that although he is not a professional he thought that he reasonably investigated the investment and he was seeking a long-term investment not merely a tax-sheltered one petitioners have not demonstrated that they reasonably investigated their investment in the utah jojoba i partnership petitioner discussed the investment with mr maynes knowing that cfs was receiving a commission for the sale of the limited_partner interests therefore the only person he discussed the investment with was someone who had an economic_interest in the investment petitioners did not seek professional advice from outside sources which was recommended in the prospectus -- - petitioner did not read the prospectus carefully and he thought the cautionary language therein was standard petitioners did not have any expertise in or knowledge of jojoba farming and they did not seek the advice of an expert in this area petitioners did not investigate the bona fides of the investment it was only after the investment that petitioner visited the plantation and the offices but it seems he was merely looking at the appearance of the locations to determine whether they were reputable we do not find that petitioners are naive investors they invested in the stock market for a number of years and they also participated in limited_partnerships several times petitioners had total wages in excess of dollar_figure for each year and they have not established that tax savings was not a motivating factor we conclude that if petitioners were looking to make a long-term profit they would have investigated the jojoba investment more thoroughly because of the high risk and lack of a market for the oil on the record before us we find that petitioners were negligent and we sustain respondent’s determination substantial_understatement of tax respondent determined that petitioners were liable under sec_6661 for a substantial_understatement of tax for sec_6661 provides for an addition_to_tax equal to percent of the amount of any underpayment attributable toa substantial_understatement an understatement is substantial when the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return or dollar_figure the understatement is reduced to the extent that the taxpayer has adequately disclosed his or her position or has substantial_authority for the tax treatment of an item see sec_6661 sec_1 a income_tax regs petitioners made no argument that there was adequate_disclosure nor have they produced substantial_authority for their position the deficiency upon which the addition_to_tax was imposed was dollar_figure the understatement is substantial because it exceeds the greater or dollar_figure or percent of the amount required to be shown on the return accordingly we sustain respondent’s determination to reflect the foregoing decision will be entered for respondent
